Title: From George Washington to Major General John Sullivan, 23–24 May 1779
From: Washington, George
To: Sullivan, John



Dr sir
Head Quarters Middle Brook May the 23d[–24] 1779

Your favor of Yesterday has just come to hand. Fusees for the Officers would be proper; but unfortunately there are none here. You will write to the Board of War upon the subject, and mention the number that will be necessary. I have written them a line also upon the occasion; but I am not certain that they will be able to furnish either Fusees or Light Muskets—or Carbines which I have mentioned. The state of our Magazines in this instance, is by no means such as I could wish. If the Board should be able to supply any, it will be necessary for the Officers receiving them, when they are delivered to give receipts for them, that they may be accounted for in future. The great loss and expenditure of Arms make every precaution necessary for their preservation.
24th May. I have received a Letter from Governor Clinton of the 18th containing the following Extract “From the best information I have been able to obtain there is a Collection of Indians (consisting of those who are called the Esopus Indians & other Straglers) and Tories, at Shohawken and Kalbitye on the Delaware, at one of which places it is said, they have erected a Block House or some other small works of defence—Our accounts were that they consisted of upwards of One hundred mdash;we have the best Evidence of their having been lately joined by a very considerable additional number of Tories & Deserters. It is the Banditti that have committed the most of the Mischiefs which have been done in the Counties of Ulster and Orange and have occasioned all the late distressing alarms. They are supplied with provisions from the different Settlements on the Delaware by the disaffected Inhabitants who live on the Frontiers. They are perfectly acquainted with the back Country and I am apprehensive will be very troublesome by rendering the supplies to our Western Army precarious and by keeping the back settlements in perfect apprehensions of danger. The amazing Tract of Uninhabited and Mountainous Country which lies between the intended Route of our Army and the Western settlements will afford them a secure Asylum as long as they can procure provisions. I would therefore submit to Your Excellency the propriety of marching a body of Men into those parts sufficiently large to scour that Country and rout the Enemy there and destroy the settlements which feed & harbour them. As those settlements are scattered and remote from each other and as the Enemy may be succoured from the contiguous Indian Settlements on the Susquehanna, not less than 500 Men will be competent to perform this Business effectually. If the measure is approved by your Excellency I will most readily furnish that number from the Militia for this Short service and undertake to conduct the Business myself—nothing will be wanted but the means of transporting about 10 days or Two Weeks provision and some other little matters from the Quarter Master’s department, which cannot be obtained otherways and which I presume may be spared from thence without inconveniency for so short a period. It may be thought most adviseable to delay this matter until the Army intended for the western service begin to move, in which case this may serve as a favourable diversion. The intermediate time may be only sufficient to get out the Men and make the necessary preparations.”
I approve much of the Expedition proposed by the Governor and will give him every assistance in my power to aid him in the execution. And as a co-operation between you may answer very salutary ends I would wish you to correspond with the Governor upon the occasion. I have also given Orders for the necessary Supplies of Cloathing to be furnished from Fish Kills for the Troops under Genl James Clinton—and hope they will be forwarded from thence in the course of a few days—as Colonel DuBois went from hence Yesterday morning with the Orders. I have mentioned this matter—that you may be the better able to govern your views with respect to their movements and co-operations with you which are to be directed by your Orders. When you write Genl Clinton respecting the line of conduct he is to pursue—you will transmit him the inclosed Letter, which you will seal. I am Dr sir &c.
G.W.
P.S. As it seems to be your opinion and the sentiment of some Others—that the Enemy will collect their force and attack you on your march from Wyoming to Tioga—Might it not be adviseable on this principle, for the Expedition under Govr Clinton to take place a few days before you march from Wyoming to produce a diversion. I only mean this as a hint—and leave you to improve it or not as you shall think best.
